NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



HARRY LEE DAVIS, JR.,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D13-3383
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed May 6, 2015.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender, and
Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

              Harry Lee Davis, Jr., appeals the summary denial of his motion filed

pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Davis's motion alleged

that he received two mandatory sentences of life in prison without the possibility of

parole for two counts of first-degree murder that he committed when he was seventeen
years old. The motion was denied based on Geter v. State, 115 So. 3d 375 (Fla. 3d

DCA 2012), and Gonzalez v. State, 101 So. 3d 886 (Fla. 1st DCA 2012), which held

that Miller v. Alabama, 132 S. Ct. 2455 (2012), did not apply retroactively. The Florida

Supreme Court has recently held that the Miller decision applies retroactively to all

juvenile offenders whose convictions and sentences were final when Miller was

decided. Falcon v. State, 40 Fla. L. Weekly S151, S151 (Fla. Mar. 19, 2015).

Accordingly, we reverse the postconviction court's order summarily denying the claim.

              We note that the Florida Supreme Court has further held in Horsley v.

State, 40 Fla. L. Weekly S155, S155 (Fla. Mar. 19, 2015), that the proper remedy in

cases involving juvenile offenders whose sentences are unconstitutional under Miller is

to apply chapter 2014–220, Laws of Florida. The court concluded that "applying chapter

2014–220, Laws of Florida, to all juvenile offenders whose sentences are

unconstitutional under Miller is the remedy most faithful to the Eighth Amendment

principles established by the United States Supreme Court, to the intent of the Florida

Legislature, and to the doctrine of separation of powers." Id. at S160. The relevant

provisions of chapter 2014–220 have been codified in sections 775.082, 921.1401, and

921.1402, Florida Statutes (2014). Accordingly, we reverse the order denying Mr.

Davis's motion and remand for a resentencing proceeding consistent with this new

juvenile sentencing legislation. See Horsley, 40 Fla. L. Weekly S155; Falcon, 40 Fla. L.

Weekly S151.

              Reversed and remanded with directions.




WALLACE and KHOUZAM, JJ., Concur.



                                           -2-